Mr. Justice Hutchison
delivered the opinion of the Court.
Appellant submits that the registrar erred in refusing-to record a decree of possessory title for the want of a satisfactory showing that notice had been given to the adjoining property owners. We thinlc the registrar was right. Notice to the adjoining owners is a jurisdictional prerequisite. What this court said in Echevarría v. Registrar of Guayama, 27 P.R.R. 246, was that the doctrine of Pérez de Tudela v. Registrar of Humacao, 23 P.R.R. 623 “is based on the fact that in summoning the adjoining owners it is not sought to acquire jurisdiction over the persons summoned, but to comply with a statute.” In both of those cases the fact that notice had been given to adjoining land owners had been established by affidavit. Neither is authority for the contention that no such notice is necessary.. The decree in the instant ease contains a recital that the* legal formalities have been observed. We cannot agree with appellant that the registrar was bound to accept this general statement as an assurance that notice had been duly given; to the adjoining owners.
Appellant also attacks the second ground upon which the registrar based his refusal to record the decree, namely, that the citation by publication of the heirs of an alleged *594previous owner did not contain any information as to the proposed cancellation in the registry of property of such previous owner’s recorded title. No such question was involved in Alarcón et al. v. Registrar of San Juan, 35 P.R.R. 39, relied upon by appellant. The summons should inform the defendant, in a general way at least, as to the nature of the action. The citation in the instant case did not contain that information. See López-Nazario v. Reg. of Property of Ponce, 34 P.R.R. 29; Figueroa v. Registrar, Id., p. 335.
The ruling appealed from must be affirmed.